DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status.
This Office Action is responsive to the amendment filed on 10/15/2021. Claims 1-13 were pending. Claim 2 has been cancelled.   Claims 1, 3 -13 have been amended. Claims 1, 3-13 are now pending.  Claims 1, 3 -13   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claim 5 under 35 U.S.C. § 112 (b) set forth in the Office Action of 07/16/2021 is withdrawn in response to the Amendments filed on 10/15/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3 4,5,6  are rejected under 35 U.S.C. 102(a)(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. “Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries” Journal of Power Sources 275 (2015) 419- 428 (Wu).
Regarding claim 1, Wu discloses an electrode (p. 420, right. col.,  para 2) for a secondary battery comprising: a current collector (p. 420, right. col.,  para 2)  and an active material-containing layer has active materials which comprise titanium-containing composite oxide (p. 420, right. col.,  para 2)  having an orthorhombic crystal structure and represented by a formula  Na2Li2Ti6O14 (p. 420, right. col.,  para 4) wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kɑ ray, the intensity ratio is within a range of 0.05≤ Ia/Ib≤0.40,the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 420≤2θ≤440, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 440≤2θ≤480 (Fig. 1d, heights of corresponding peaks is interpreted as intensity ).  Compound of formula   Na2Li2Ti6O14 disclosed by Wu reads on claimed compound of general formula Li2+aM12-bM2dO14+ɕ
Alternatively, since compound disclosed by Wu a substantially similar on claimed compound of general formula Li2+aM12-bM2dO14+ɕ (orthorhombic structure and a, b, d and ɕ are within claimed range) as claimed, the ratio of Ia/Ib within range 0.05≤ Ia/Ib≤0.40 based on Fig. 1d  is inherently present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference.
Moreover, the Ia/Ib ratio is appeared to be around 0.434 based on Fig. 1d. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the Ia/Ib ratio by varying of conditions of preparation of the electrode material in order to find most potential anode. 
Alternatively, since the criticality of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Wu , it would have been obvious top those skilled in the art at the time the invention was made to adjust ratio of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40  as an obvious design choice, and as such it does not impact the patentability of claim 1.
Regarding claim 4, Wu discloses the titanium-containing composite oxide is a space group Fmmm (The orthorhombic structure of Na2Li2Ti5O14 phase ... with the space group of Fmmm, p. 420, right col, para 4).
Regarding claim 5, Wu discloses wherein the active material has particle shape (p.421, right col. para 2) and at least one part of the active material surface comprises a carbon containing layer (p.420, right. col., para 2).
Regarding claim 6, Wu discloses a secondary battery (Title) comprising, a  positive electrode (lithium disc was used as counter electrode, p. 420, right col., para 2), a negative electrode (the working electrodes, p. 420, right col., para 2),  and an electrolyte (Li-containing electrolyte, p. 420, right col., para 2), wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2),  and an active material-containing layer  which comprises titanium-containing composite oxide (p. 420, right. col.,  para 2)  having an orthorhombic crystal structure and represented by a formula  Na2Li2Ti6O14 (p. 420, right. col.,  para 4), wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kɑ ray, the intensity ratio is within a range of 0.05≤ Ia/Ib≤0.40,the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 420≤2θ≤440, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 440≤2θ≤480 (Fig. 1d, heights of corresponding peaks is interpreted as intensity ).  Compound of formula   Na2Li2Ti6O14 2+aM12-bM2dO14+ɕ , wherein M1=Na, and a, b, d and ɕ=0.
Alternatively, since compound disclosed by Wu a substantially similar on claimed compound of general formula Li2+aM12-bM2dO14+ɕ (orthorhombic structure and a, b, d and ɕ are within claimed range) as claimed, the ratio of Ia/Ib within range 0.05≤ Ia/Ib≤0.40 based on Fig. 1d  is inherently present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference.
Moreover, the Ia/Ib ratio is appeared to be around 0.434 based on Fig. 1c. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the Ia/Ib ratio by varying of conditions of preparation of the electrode material in order to find most potential anode. 
Alternatively, since the criticality of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Wu , it would have been obvious top those skilled in the art at the time the invention was made to adjust ratio of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40  as an obvious design choice, and as such it does not impact the patentability of claim 6.
Claim 3  is  rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries” Journal of Power Sources 275 (2015) 419- 428 (Wu).
Regarding claim 3, Wu discloses the invention as discussed above as applied to claim 1 and incorporated therein. As appeared to the Examiner based on Fig. 1d the ratio of Ia/Ib is encompasses claimed ratio and 0.1 ≤ Ia/Ib≤0.3 or close to those. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the Ia/Ib  ratio based on data disclosed by Wu  in order to improve operating potential, reversible capacity, diffusion coefficient and rate properties.
Alternatively, since the criticality of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.3, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Wu , it would have been obvious top those skilled in the art at the time the invention was made to adjust ratio of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40  as an obvious design choice, and as such it does not impact the patentability of claim 6.
Claim 7 is rejected  under 35 U.S.C. 103 as being unpatentable over Wu et al. “Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries” Journal of Power Sources 275 (2015) 419- 428  in view of JP2005267940 to Inogaki (Inogaki, machine translation.) 
Regarding claim 7, Wu discloses the invention as discussed above as applied to claim 6 and incorporated therein. Wu does not expressly discloses wherein the positive electrode comprise positive active materials which are at least one selected from the group consisting of LiFePO4, LiMnPO4, LiMn1-xFexPO4 (0 ≤x ≤0 .5) , LiFeSO4F, LiNisCotMn1-s-t SO2 (0<s<l, 0<t<l and 0< (1-s-t) <1) LiMn2O4 and LiMnl.5Nic.5O4. Inagaki teaches of a secondary battery ([0009]) with a negative electrode material of Li2 Li2+ xAT6O14, where A is at least one element selected from the group consisting of Na, K, Mg, Ca, Ba and Sr, and Tis Ti, V, Cr, Mn and Fe. , Co, Ni, Cu, Zn,Zr, Nb, Mo, Hf, Ta, W, B, Al, Ga, and x is  in the range 0 ≤ x ≤ 5 (para 11)]). Inagaki I further teaches the positive electrode may comprise positive active materials which are at least one selected from the group consisting of LiFePO4 (para 21), LiMn1-xFexPO4 0≤x≤;0.5) LiMn2O4 (para 21).  In other word, Inagaki teaches the battery comprising negative electrode substantially similar to the instantly clamed negative electrode and positive electrodes comprising positive electrode active material recited above, i.e. combination of such electrodes is known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to the battery of Wu by providing the positive electrode comprising   at least one active material selected from the group consisting of LiFePO4 (para 21), LiMn1-xFexPO4 0≤x≤;0.5) LiMn2O4 because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as producing battery with increased energy density. See KSR International Co. v. Teleflex Inc..
Claim 8 is rejected  under 35 U.S.C. 103 as being unpatentable over Wu et al. “Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries” Journal of Power Sources 275 (2015) 419- 428.
Regarding claim 8, Wu discloses a secondary battery (Title) comprising, a  positive electrode (lithium disc was used as counter electrode, p. 420, right col., para 2), a negative electrode (the working electrodes, p. 420, right col., para 2),  and an electrolyte (Li-containing electrolyte, p. 420, right col., para 2), wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2),  and an active material-containing layer which comprises  titanium-containing composite oxide (p. 420, right. col.,  para 2)  having an orthorhombic crystal structure and represented by a formula  Na2Li2Ti6O14 (p. 420, right. col.,  para 4) wherein the active material-containing layer has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kɑ ray, the intensity ratio is within a range of 0.05≤ Ia/Ib≤0.5,the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 420≤2θ≤440, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 440≤2θ≤480 (Fig. 1c ).  Compound of formula   Na2Li2Ti6O14 disclosed by Wu reads on claimed compound of general formula Li2+aM12-bTi6-c M2dO14+ɕ, wherein M1=Na, and a, b, c ,d and ɕ=0.
Alternatively, since compound disclosed by Wu  a substantially similar on  claimed compound of general formula Li2+aM12-bTi6-c M2dO14+ɕ (orthorhombic structure as claimed , the ratio of Ia/Ib within range 0.05≤ Ia/Ib≤0.5 is inherently present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Wu does not expressly disclose the battery wherein that the positive electrode is the electrode comprising a current collector and an active material-containing layer has active materials which comprise titanium-containing composite oxide having an orthorhombic crystal structure and represented by a general formula Li2+aM12-bTi6-c M2dO14+ɕ It would have been obvious for a person having ordinary skill in the art to use the electrode active material and current collector for a negative electrode described by Wu as a positive electrode material and current collector. A person having ordinary skill in the art would be able to select an acceptable negative electrode to pair with the positive electrode described by modified Wu in order to complete the battery.
Claims 9-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries, Journal of Power Sources 275 (2015) 419- 428 (Wu) in view of US 20090042095 to Inagaki (Inagaki 095).
Regarding claim 9, Wu discloses a secondary battery (Title) comprising, a  positive electrode (lithium disc was used as counter electrode, p. 420, right col., para 2), a negative electrode (the working electrodes, p. 420, right col., para 2),  and an electrolyte (Li-containing electrolyte, p. 420, right col., para 2), wherein the negative 2Li2Ti6O14 (p. 420, right. col.,  para 4), has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kɑ ray, the intensity ratio is within a range of 0.05≤ Ia/Ib≤0.40,the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 420≤2θ≤440, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 440≤2θ≤480 (Fig. 1d, heights of corresponding peaks is interpreted as intensity ).  Compound of formula   Na2Li2Ti6O14 disclosed by Wu reads on claimed compound of general formula Li2+aM12-bM2dO14+ɕ , wherein M1=Na, and a, b, d and ɕ=0.
Alternatively, since compound disclosed by Wu a substantially similar on claimed compound of general formula Li2+aM12-bM2dO14+ɕ (orthorhombic structure and a, b, d and ɕ are within claimed range) as claimed, the ratio of Ia/Ib within range 0.05≤ Ia/Ib≤0.40 based on Fig. 1d  is inherently present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference.
Moreover, the Ia/Ib ratio is appeared to be around 0.434 based on Fig. 1c. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. 
Alternatively, since the criticality of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Wu , it would have been obvious top those skilled in the art at the time the invention was made to adjust ratio of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40  as an obvious design choice, and as such it does not impact the patentability of claim 6Inagaki095 teaches of battery pack with plurality of batteries (para 28). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity of a battery (para 119). It would have been obvious to incorporate the battery described by Wu into the battery pack described by Inagaki095I in order to increase capacity.
Inagaki095 teaches of battery pack with plurality of batteries (para 28). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a battery pack is beneficial since in increases the capacity of a battery (para 119). It would have been obvious to incorporate the battery described by Wu into the battery pack described by Inagaki095I in order to increase capacity.
Regarding claim 10, modified Wu discloses the invention as discussed above as applied to claim 9 and incorporated therein. In addition modified Wu teaches an 
Regarding claim 11, modified Woo discloses wherein the battery packs are connected electrically to each other in series, in parallel, or in a combination of series connection and parallel connection (Inagaki095, para 113).
Regarding claim 12, Woo discloses a secondary battery (Title) comprising, a  positive electrode (lithium disc was used as counter electrode, p. 420, right col., para 2), a negative electrode (the working electrodes, p. 420, right col., para 2),  and an electrolyte (Li-containing electrolyte, p. 420, right col., para 2), wherein the negative electrode (the working electrodes, page 420, column 2, paragraph 2) is the electrode comprising a current collector (Cu foil, page 420, column 2, paragraph 2),  and an active material-containing layer which comprise titanium-containing composite oxide (p. 420, right. col.,  para 2)  having an orthorhombic crystal structure and represented by a formula  Na2Li2Ti6O14 (p. 420, right. col.,  para 4), has intensity ratio Ia/Ib in an X-ray diffraction pattern of the active material-containing layer, the Ia and the Ib are obtained by powder X-ray diffraction method using Cu-Kɑ ray, the intensities  ratio is within a range of 0.05≤ Ia/Ib≤0.40,the Ia is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 420≤2θ≤440, and the Ib is the strongest intensity of a diffraction peak among diffraction peaks appearing within a range of 440≤2θ≤480 (Fig. 1d, heights of corresponding peaks is interpreted as intensity).  Compound of formula   Na2Li2Ti6O14 disclosed by Wu reads on claimed compound of general formula Li2+aM12-bM2dO14+ɕ
Alternatively, since compound disclosed by Wu a substantially similar on claimed compound of general formula Li2+aM12-bM2dO14+ɕ (orthorhombic structure and a, b, d and ɕ are within claimed range) as claimed, the ratio of Ia/Ib within range 0.05≤ Ia/Ib≤0.40 based on Fig. 1d  is inherently present. MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference.
Moreover, the Ia/Ib ratio is appeared to be around 0.434 based on Fig. 1c. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the Ia/Ib ratio by varying of conditions of preparation of the electrode material in order to find most potential anode. 
Alternatively, since the criticality of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Wu , it would have been obvious top those skilled in the art at the time the invention was made to adjust ratio of Ia/Ib ratio in the range 0.05≤ Ia/Ib≤0.40  as an obvious design choice, and as such it does not impact the patentability of claim 6.
Inagaki095 teaches of battery pack with plurality of batteries (para 28). Inagaki II teaches that having a plurality of batteries connected in parallel in order to form a 
Inagaki095teaches batteries using lithium titanium composite oxides as an active material of the negative electrode exhibit excellent cycle characteristics ([0008]). Inagaki095 further teaches that vehicles require excellent cycle characteristics in large current performance (para 120).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of battery packs described by modified Wu into a vehicle as described by Inagaki095 since modified Wu, due to its negative electrode active material, would be expected to be effective as a vehicle battery due to its excellent cycle characteristics. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “Phase composition and electrochemical performance of sodium lithium titanates as anode materials for lithium rechargeable batteries”, Journal of Power Sources 275 (2015) 419- 428 (Wu) in view of US 20090042095 to Inagaki (Inagaki 095) and further in view US2012270093 to lsozaki (lsozaki).
Regarding claim 13, modified Wu discloses the invention as discussed above as applied to claim 12 and incorporated therein. Wu in view of Inagaki095 does not disclose a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.
Isozaki teaches a vehicle that has its kinetic energy recovered as electric power when the vehicle is decelerated. lsozaki discloses that this effect is beneficial as the .
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And further :

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, none of independent claims of the instant Application is product by process claim. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. active material layer or electrode comprising such layer or battery pack or vehicle comprising said , does not depend on its method of production, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Applicant argues (regarding claim 1,6, 9, and 12):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Examiner respectfully disagrees. As appeared on Fig. 1d, the claimed Ia/Ib ratio is within or close to the claimed range of 0.05≤ Ia/Ib≤0.40. , the Ia/Ib ratio is appeared to be around 0.434 based on Fig. 1d. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the Ia/Ib ratio by varying of conditions of preparation of the electrode material in order to find most potential anode. 
Regarding claim 8: since even in amended claim 8 the  Ia/Ib ratio still  0.05≤ Ia/Ib≤0.50, and Applicant admits on the record that Wu discloses such ratio as 0.435 (Arguments, p.8) the sais limitation is anticipated by Wu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727